                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-081-MOC-DCK

 DIRECT TECHNOLOGIES                              )
 INTERNATIONAL, INC.,                             )
                                                  )
                   Plaintiff,                     )
                                                  )
    v.                                            )      ORDER
                                                  )
 MAXUM INDEMNITY COMPANY,                         )
                                                  )
                   Defendant.                     )
                                                  )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 8) filed by Joseph W. Fulton, concerning Eftihios Evan G.

Andronis on March 20, 2019. Eftihios Evan G. Andronis seeks to appear as counsel pro hac vice

for Defendant Maxum Indemnity Company. Upon review and consideration of the motion, which

was accompanied by submission of the necessary fee and information, the Court will grant the

motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 8) is GRANTED. Eftihios Evan G.

Andronis is hereby admitted pro hac vice to represent Defendant Maxum Indemnity Company.

         SO ORDERED.


                                       Signed: March 20, 2019
